Citation Nr: 9929464	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an original increased 
(compensable) evaluation for a bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on duty for over 20 years, retiring in 
1982.  

This appeal initially came before the Board from an October 
1994 rating decision by the Montgomery, Alabama, Regional 
Office (RO), of the Department of Veterans' Affairs, whereby 
it was remanded in June 1997 for additional development of 
the evidence.  This matter was again then remanded in June 
1999.  The requested action being completed, it is again 
presented for our review.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of his 
bilateral hearing loss disability has been developed.  

2.  The September 1995 audiogram shows that a right hearing 
loss disability was manifested by an average pure tone 
threshold of 85 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 80 percent.

3.  The September 1995 audiogram shows that a left hearing 
loss disability was manifested by an average pure tone 
threshold of 54 decibels, at 1000, 2000, 3000 and 4000 Hertz, 
and by speech recognition of 90 percent.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a bilateral 
hearing loss disability are met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, §§ 4.87, Tables VI, VII, 
4.87a (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1999), 
has been satisfied.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated October 1994, when the 
RO noted that the veteran had a hearing loss disability 
during active service.  A zero, or noncompensable, evaluation 
was assigned.  The veteran disagreed with that initial 
evaluation.  

The results of the veteran's audiogram report at his 
separation from service show that his puretone thresholds at 
indicated frequencies were reported as:

3/82
500
1000
2000
3000
4000
R
30
50
25
25
50
L
35
30
35
60
55

The results of a numerous private audiogram reports are also 
of record.  The first, dated February 1994 shows:

2/94
500
1000
2000
3000
4000
R
40
45
70
85
NR 
L
50
50
50
40
55

The veteran was afforded a VA rating examination in September 
1994.  The examiner noted that the veteran's average puretone 
decibel threshold in his right ear was 53, and was 45 in his 
left.  The examiner also noted that his percent of speech 
discrimination using the Maryland CNC word list was 96 
percent in both ears.  The examiner further noted that the 
veteran reported a constant tinnitus since 1986.  The 
examiner summarized the audiological test results, noting 
that the veteran had right ear "mild to profound 
sensorineural hearing loss", and "mild to moderate" 
hearing loss in the left ear.  

Additionally, the veteran had various private audiograms 
prepared by his places of employment.  Those findings are 
reproduced below:

9/95
500
1000
2000
3000
4000
R
40
60
90
85
105
L
50
55
50
45
65

The September 1995 report also shows that the veteran's 
percent discrimination was 80 percent in the right ear and 90 
percent in the left ear.  

12/9
5
500
1000
2000
3000
4000
R
35
55
85
90
NR
L
55
55
65
50
65

9/96
500
1000
2000
3000
4000
R
35
55
85
90
105
L
55
55
65
50
65

The report of the veteran's August 1998 VA rating examination 
shows that his puretone average was reportedly 70 in his 
right ear and 54 in his left ear, with a speech 
discrimination of 88 percent in his right ear and 92 percent 
in his left ear.  The examiner noted that the veteran had a 
"mild to profound sensorineural hearing loss in his right 
ear, and a mild to moderately severe mixed" left ear hearing 
loss.  


The veteran also submitted what appear to be the results of 
his most recent private audiogram, dated March 1999:

3/99
500
1000
2000
3000
4000
R
45
40
50
80
90
L
55
60
60
55
70

We also note that, from our review of the transcript, it 
appears that the veteran was experiencing some difficulty 
with his hearing loss disability during his personal hearing.  

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.87 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of criteria set 
forth in Tables VI and VII.  Table VI compares the results of 
the controlled speech discrimination examination (the 
percentage scores) with the average from the puretone decibel 
loss examination, at 1000, 2000, 3000 and 4000 Hertz (the 
audiogram testing results).  Where the results intersect on 
the table determines the numeric designation of hearing 
impairment, using a scale of I - XI.  A score obtained for 
each ear.  Then the rating personnel turn to Table VII, which 
determines the percentage evaluations for hearing impairment, 
by comparing the "better" numeric designation score 
obtained from Table VI with the "poorer" score.  Where 
those "numeric designation scores" intersect on the Table 
VII determines the percentage of disability.  

It must be noted that the United States Court of Appeals for 
Veterans Claims has held that "[a]assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the pertinent regulatory provisions, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on the degree of hearing 
impairment as determined by audiological evaluation.  
38 U.S.C. §§ 1155, 1160(a) (West 1991 & Supp. 1999); 
38 C.F.R. Part 4, §§ 4.85, 4.87 (1998).  Additionally, we 
note that examinations are conducted using both the 
controlled speech discrimination scores and the results of 
the audiometric testing, and that Table VIa provides numeric 
designations based solely on puretone averages, but is to be 
used only when the Chief of the Audiology Clinic certifies 
that language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85 (a) (c) 
(1998).  

We note that speech discrimination scores were obtained 
during the veteran's private audiological examination, dated 
September 1995.  Those findings show that the veteran's 
percent discrimination was 80 percent in the right ear and 
was 90 percent in the left ear.  Computing his averages from 
the puretone thresholds obtained above, we note that his 
average was 74 in the right ear and 53 in the left.  Thus, 
his designations were V for the right ear and II in the left 
ear.  Because his left ear is his better ear, Table VII notes 
that where the better ear contemplates a numeric designation 
of II, and the poorer ear a V, a 10 percent evaluation is 
appropriate.  Thus, we determine that a 10 percent rating is 
not inappropriate.  

We note that although the rating criteria and regulations 
were recently changed, the values assigned each ear are the 
same and result in the same rating.

Thus, in order to afford the veteran the benefit of every 
reasonable doubt, we determine that a 10 percent evaluation 
for a bilateral hearing loss disability is appropriate.  



ORDER

Entitlement to a 10 percent evaluation for a bilateral 
hearing loss disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  The record shows that NR indicates that no response was received.  

